UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6028


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ANDRE SHAWN GREEN, a/k/a Andre Greene, a/k/a Dre,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.     Margaret B. Seymour, Senior
District Judge. (5:08-cr-00944-MBS-10)


Submitted:   February 26, 2013                 Decided: March 1, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andre Shawn Green, Appellant Pro Se. Stanley D. Ragsdale, John
David Rowell, Assistant United States Attorneys, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Andre Shawn Green appeals the district court’s order

denying     Green’s    18     U.S.C.      § 3582(c)(2)          (2006)   motion      for   a

sentence    reduction.         On     appeal,      Green    asserts      that   the   Fair

Sentencing     Act    (“FSA”)        should       apply    to    lower   the    statutory

mandatory    minimum        term    to    which     he    was    originally     sentenced

because his direct appeal was pending at the time the FSA became

effective.     However, as Green was sentenced prior to August 3,

2010, the effective date of the FSA, he is not entitled to

application    of     the    reduced      penalties.            See   United    States     v.

Bullard, 645 F.3d 237, 248-49 (4th Cir.), cert. denied 132 S.

Ct.   356   (2011)     (FSA        does   not     apply    retroactively        to    cases

pending on direct appeal where defendant was sentenced prior to

effective date of the Act).                     We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                                 AFFIRMED




                                              2